United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0372
Issued: April 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 22, 2015 appellant, through counsel, filed a timely appeal from a
September 10, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to factors of her
federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 19, 20152 appellant, then a 62-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed plantar fasciitis due to her employment
duties. She first became aware of her condition on January 30, 2015, she notified her supervisor
on March 26, 2015, and she stopped work on February 27, 2015. Appellant has not returned to
work.
By letter dated March 30, 2015, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was afforded 30 days to submit this evidence.
In an April 21, 2015 narrative statement, appellant responded to OWCP’s development
letter stating that her duties as a letter carrier included walking, stair climbing, lifting, and pulling
on a daily basis in all kinds of weather and conditions. She noted working six days per week for
8 to 12 hours a day. Appellant reported no other outdoor activities.
In medical reports and notes dated January 30 to April 24, 2015, Dr. Laura E. Linde, a
doctor of podiatric medicine, reported that appellant sought treatment beginning January 30,
2015 for bilateral pain at the bottom of her feet and left heel. Appellant reported experiencing
pain for the past few years which had progressively worsened in the last few months. She noted
a history of bilateral frostbite of the toes in 1994 for which she experienced tingling, pain, and at
times numbness in her toes since the onset of injury. Dr. Linde provided findings on physical
examination, reviewed x-rays of the feet, and diagnosed plantar fasciitis, pain in soft tissues of
limb, peripheral neuropathy, hammer digit syndrome, and acquired equinus deformity of foot.
She noted that appellant’s frostbite from 20 years prior made it highly possible that she had nerve
damage despite negative findings in an electromyography (EMG) study.
An April 6, 2015 magnetic resonance imaging (MRI) scan report from Dr. John
Doumanian, a Board-certified diagnostic radiologist, reflected left foot findings which were
likely sequelae of plantar fasciitis. In an April 24, 2015 report, Dr. Linde reviewed this
diagnostic study and provided the additional diagnoses of Achilles bursitis and tibialis tendinitis
of the lower left extremity. Appellant was restricted from returning to work.
In duty status reports (Forms CA-17) and an attending physician’s report (Form CA-20)
dated March 4 to April 22, 2015, Dr. Linde diagnosed plantar fasciitis and checked the box
marked “yes” when asked if the condition was caused or aggravated by the employment activity.
In an April 28, 2015 narrative report, Dr. Linde reported that appellant was being treated
for bilateral Achilles tendinitis, plantar fasciitis, and posterior tibialis tendinitis. She noted
significant soft tissue involvement and review of a recent MRI scan revealed interstitial partial
tearing along the anterior aspect of the Achilles tendon. Dr. Linde further noted mild-tomoderate enthesopathy of the calcaneus, evidence of tibialis posterior tendinopathy, and some
arthritic changes in the left lower extremity. She reported bilateral involvement with the
2

The Form CA-2 was signed by appellant, but appears to bear a date of signing of March 19, 2016. As the form
was received by OWCP on March 27, 2015, the date of signature is merely a scrivener’s error.

2

Achilles tendinitis and plantar fasciitis, left worse than right. Dr. Linde explained that
appellant’s employment as a postal employee involved a strenuous and labor intensive job where
she was on her feet for extensive hours and had to endure the elements outside, often walking up
and down stairs, carrying heavy loads, and dealing with elements of heavy snow, slush, and ice.
She opined that these duties probably aggravated appellant’s condition causing a strain on her
tendons in the lower extremities which had become even more involved on a higher level with
strenuous work in such extreme environments on a day-to-day, perpetual basis. Dr. Linde noted
that appellant’s employment duties contributed to her condition and while it was not the only
contributing factor, it was the primary one. She concluded that the demands of appellant’s job
likely aggravated her condition and restricted her from returning to work.
By decision dated May 12, 2015, OWCP denied appellant’s claim finding that the
medical evidence failed to establish that her diagnosed conditions were causally related to her
accepted federal employment duties.
On June 9, 2015 appellant requested reconsideration of OWCP’s decision. In support of
her claim, she submitted a May 29, 2015 medical report from Dr. Linde which she argued
established causal relationship.
In the May 29, 2015 medical narrative, Dr. Linde repeated the findings made in her
April 28, 2015 narrative. She again explained that appellant’s employment as a postal employee
involved a strenuous and labor intensive job where she was on her feet for extensive hours and
had to endure the elements outside, often walking up and down stairs, carrying heavy loads, and
dealing with the elements of heavy snow, slush, and ice. Dr. Linde opined that all of these
environmental conditions, along with the responsibilities of the heavy loads of the job, most
definitely aggravated appellant’s pathological condition of Achilles tendinitis, plantar fasciitis,
and posterior tibial tendinitis. Appellant’s employment duties aggravated her condition by
placing a strain on her tendons in the lower extremities which had become even more involved
on a higher level with strenuous work in such extreme environments on a day-to-day, perpetual
basis. Dr. Linde noted that appellant’s employment duties contributed to her condition and while
it was not the only contributing factor, it was the primary one. She concluded that the demands
of appellant’s job aggravated her condition and restricted her from returning to work.
By decision dated September 10, 2015, OWCP affirmed the May 12, 2015 decision
finding that the medical evidence failed to establish that her diagnosed conditions were causally
related to her accepted federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability or specific condition for which compensation is claimed is causally related to the

3

employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that appellant engaged in extensive walking activities in her
employment duties as a city carrier. It denied her claim, however, as the evidence failed to
establish a causal relationship between those activities and her bilateral foot injuries. The Board
finds that the medical evidence of record is insufficient to establish that appellant developed
bilateral Achilles tendinitis, plantar fasciitis, and posterior tibial tendinitis causally related to
factors of her federal employment as a city carrier.
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

4

In support of her claim, appellant submitted medical reports and narratives dated
January 30 through May 28, 2015 from Dr. Linde, her treating physician. The Board finds that
the opinion of Dr. Linde is not well rationalized.
In medical reports dated January 30 to April 24, 2015, Dr. Linde provided a medical
history, findings on examination, and review of diagnostic testing. These reports are insufficient
to establish appellant’s claim as the physician provided no opinion regarding the cause of
appellant’s lower extremity injuries. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.9 Dr. Linde’s March 4, 2015 Form CA-20 is also insufficient to
establish appellant’s claim as the only opinion provided on causal relationship entailed checking
a box marked “yes.” A report that addresses causal relationship with a checkmark, without
medical rationale explaining how the work condition caused the alleged injury, is of diminished
probative value and is insufficient to establish causal relationship.10
Dr. Linde’s April 28 and May 29, 2015 narrative reports, provided an opinion regarding
the cause of appellant’s conditions, but they are also insufficient to establish appellant’s
occupational disease claim. She reported that appellant was being treated for bilateral Achilles
tendinitis, plantar fasciitis, and posterior tibialis tendinitis of the lower extremity and opined that
her postal employment duties aggravated her lower extremity injuries. The Board notes that
Dr. Linde’s prior medical reports noted a history of bilateral frostbite of the toes in 1994 which
caused appellant tingling, pain, and occasional numbness since the onset of injury. She reported
that it was highly possible that appellant had nerve damage resulting from the frostbite 20 years
prior. While Dr. Linde opined that appellant’s conditions were aggravated by her employment
duties, she did not address why appellant’s complaints were not caused by her preexisting injury,
nor did she discuss whether her preexisting injury had progressed beyond what might be
expected from the natural progression of that condition.11 A well-rationalized opinion is
particularly warranted when there is a history of a preexisting condition.12 Dr. Linde further
noted that a recent MRI scan revealed some arthritic changes in the left lower extremity. Her
opinion on causation is further deficient as she failed to explain why appellant’s lower extremity
complaints were not caused by a preexisting degenerative arthritic condition.13
Dr. Linde explained that appellant’s employment as a postal employee involved a
strenuous and labor intensive job where she was on her feet for extensive hours and had to
endure the elements outside, often walking up and down stairs, carrying heavy loads, and dealing
with the elements of heavy snow, slush, and ice. She opined that all of these environmental
conditions, along with the responsibilities of the heavy loads of the job, most definitely
aggravated appellant’s pathological condition of Achilles tendinitis, plantar fasciitis, and
9

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

10

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

11

R.E., Docket No. 14-868 (issued September 24, 2014).

12

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

P.O., Docket No. 14-1675 (issued December 3, 2015).

5

posterior tibial tendinitis. While Dr. Linde had an understanding of appellant’s employment
duties, her statement on causation nonetheless fails to adequately describe appellant’s work
duties, fails to specify how long she worked as a city carrier, fails to report how many hours she
walked and climbed stairs, and failed to specify the frequency of other physical movements and
tasks which she attributes as the primary aggravating factor of appellant’s injuries.
Dr. Linde explained that appellant’s employment duties aggravated her condition by
placing a strain on her tendons in the lower extremities. Her explanation is vague as the
mechanism of injury only generally notes strain on the tendons without specifically addressing
how this aggravated the three different diagnoses of Achilles tendinitis, plantar fasciitis, and
posterior tibial tendinitis.
The opinion of a physician supporting causal relationship must rest on a complete factual
and medical background supported by affirmative evidence, address the specific factual and
medical evidence of record, and provide medical rationale explaining the relationship between
the diagnosed condition and the established incident or factor of employment.14 As Dr. Linde
failed to provide a well-rationalized opinion that appellant’s bilateral Achilles tendinitis, plantar
fasciitis, and posterior tibial tendinitis were caused or aggravated by her occupational
employment duties, her medical reports fail to establish that appellant’s injuries are a result of a
work-related occupational exposure.15
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. Dr. Doumanian’s April 6, 2015 report interpreted diagnostic imaging studies and
provided no opinion on the cause of appellant’s injury.16 Without any mention of the repetitive
employment duties, any findings in these reports fail to establish causal relationship.17
The Board therefore finds that appellant has failed to meet her burden of proof to
establish an injury.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did establish an injury causally related to factors of her
federal employment as a city carrier.

14

See Lee R. Haywood, 48 ECAB 145 (1996).

15

S.R., Docket No. 12-1098 (issued September 19, 2012).

16

D.H., Docket No. 11-1739 (issued April 18, 2012).

17

S.Y., Docket No. 11-1816 (issued March 16, 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 10, 2015 is affirmed.
Issued: April 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

